Judgments reversed on the law and a new trial granted, costs to abide the event. While we are of the opinion that the complaint was properly dismissed, so far as based upon alleged fraudulent representations as to the yacht being constructed by defendant Greenport Basin and Construction Company, we think the plaintiff made out a prima, fade case on the question of improper construction and unfitness for the purposes for which it was to be used. The evidence connecting the Greenport Basin and Construction Company with the contract sued upon is very slight, but, inasmuch as the complaint was dismissed at the close of plaintiff’s case, the judgments are reversed as to both defendants. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.